Citation Nr: 1757473	
Decision Date: 12/12/17    Archive Date: 12/20/17

DOCKET NO. 09-07 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include depressive disorder and mood disorder. 

2. Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Cheng, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1969 to January 1972. 

The Veteran died in December 2011. The appellant claim to be the Veteran's widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.


FINDINGS OF FACT

1. The Veteran had diagnosed acquired psychiatric disorders, to include depressive disorder and mood disorder.

2. The Veteran's acquired psychiatric disorders were not incurred in, caused by or otherwise related to active duty service.

3. The Veteran's bilateral hearing loss was not incurred during active duty service or within one year of separation from service and is not otherwise related to active duty service.


CONCLUSIONS OF LAW

1. The criteria for service connection for an acquired psychiatric disorder, to include depressive disorder and mood disorder, have not been met. 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2. The criteria for service connection for a bilateral hearing loss disability have not been met. 38 U.S.C. §§ 1101, 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the appellant nor the representative has raised any issues with the duty to notify or duty to assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Service Connection, Generally

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

In addition to direct service connection, service connection may also be established under 38 C.F.R. § 3.303(b) if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes. Sensorineural hearing loss (organic disease of the nervous system) is a chronic condition listed under 38 C.F.R. § 3.309(a); and thus, 38 C.F.R. § 3.303(b) is applicable. See id.; see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Service connection may also be established for hearing loss based upon a legal presumption by showing that a disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service. 38 U.S.C. § 1110; 38 C.F.R. §§ 3.307, 3.309(a). 

In deciding an appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence, which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses. See Layno, 6 Vet. App. at 469. Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional. Jandreau, 492 F.3d at 1377. 
When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102. 

Acquired Psychiatric Disorder

The appellant asserts that service connection for an acquired psychiatric disorder is warranted because the Veteran incurred such while in service or it was otherwise related to service.

A December 2011 VA medical record reflects that the Veteran had diagnoses and was treated for acquired psychiatric disorders of depressive disorder and mood disorder. Thus, the first element of service connection-evidence of a current disability-is met, as the record reflects that the Veteran had an acquired psychiatric disorder.  Where the criteria are not met are competent and credible evidence of an in-service disease or injury or competent evidence of a nexus between the post-service psychiatric disorder and service.

In a September 2007 statement, the Veteran contended that when he got out of basic training he was depressed and paranoid but did not seek medical treatment. In the February 2009 substantive appeal (VA Form 9), the Veteran asserted that he had depression during active duty. In an April 1991 VA medical record, the medical professional noted that the Veteran reported that he had been paranoid since age 17, which provides an indication that the Veteran may have experienced symptoms prior to service, however manifestations of such were not doucmented in the service treatment records. A review of the Veteran's service treatment records revealed no in-service complaints, diagnosis, treatment, injury or events related an acquired psychiatric disorder. Specifically, the Veteran's December 1971 service separation examination report revealed a normal clinical evaluation for psychiatric conditions. 

The Veteran's sister-in-law, in a February 2009 statement, reported that the Veteran always attended family events and enjoyed the company of the family, however after service there was a "very distinct difference in his personality." She explained that the Veteran was more of a "loner" and did seem to enjoy time with the family anymore. The Veteran's sister also made a similar statement in February 2009. She stated that when the Veteran returned from service she noticed "several changes in his personality." She indicated that the Veteran was "withdrawn and quiet" during family activities.

While the record includes numerous medical records reflecting treatment and diagnosis of the Veteran's acquired psychiatric disorders, none of these records address the onset, etiology, or relationship to the Veteran's military service. The appellant has not offered probative and competent medical evidence establishing a nexus between the Veteran's acquired psychiatric disorders and service. Lay evidence may be competent to establish medical etiology or nexus. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to." See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010) (concluding that a Veteran's lay belief that his schizophrenia had aggravated his diabetes and hypertension was not of sufficient weight to trigger VA's duty to seek a medical opinion on the issue). See Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge). A diagnosis of an acquired psychiatric disorder requires specialized training for determinations as to diagnosis and causation, and is therefore, not susceptible to lay opinions on etiology. Therefore, the Board finds that the lay assertions proffered by the appellant lack probative value.

Absent competent, credible, and probative evidence of a nexus between the Veteran's service and his acquired psychiatric disorders, the Board finds that the Veteran's acquired psychiatric disorders were not incurred in-service and are not otherwise related to active service as the appellant has not offered competent medical evidence in support of her claim. See 38 U.S.C. § 5107(a) ("A claimant has the responsibility to present and support a claim for benefits."); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "whether submitted by the claimant or VA . . . the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination); Fagan v. Shinseki, 573 F.3d 1282, 1286 (Fed. Cir. 2009). Accordingly, service connection for an acquired psychiatric disorder is not warranted.

The preponderance of the evidence is against the claim of service connection for an acquired psychiatric disorder, the benefit-of-the-doubt doctrine is not for application, and the claim is denied. 38 U.S.C. § 5107; 38 C.F.R. § 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Bilateral Hearing Loss

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. In evaluating claims of service connection for hearing loss disability, it is observed that the threshold for normal hearing is from zero to 20 decibels, with higher threshold levels indicating some degree of hearing loss. Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The appellant contends that service connection for a bilateral hearing loss disability is warranted because the Veteran's bilateral hearing loss was caused by his in-service exposure to acoustic trauma, to include helicopter noise.
The Veteran had a bilateral hearing loss disability for VA purposes. In December 2008, the Veteran underwent a VA audiological examination, which showed that the Veteran's puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
65
80
80
LEFT
25
20
80
95
100

Following this examination, the VA examiner noted that puretone thresholds indicated a severe high frequency sensorineural hearing loss in the right ear and a profound high frequency sensorineural hearing loss in the left ear. The Veteran had a speech discrimination score of 70 percent in the right ear and 60 percent in the left ear following testing with the Maryland Consonant-Vowel Nucleus-Consonant (CNC) word list. 

The Veteran's audiological examination in December 2008 showed at least one of the frequencies of 500, 1000, 2000, 3000, 4000 Hertz at 40 decibels or greater; at least three of those frequencies at 26 decibels or greater; and a speech recognition score using the Maryland CNC test of less than 94 percent bilaterally. Under 38 C.F.R. § 3.385, the Veteran only needed to meet one of the criteria for his impaired hearing in each ear to be considered a disability for VA purposes. The Veteran has shown all three criteria in both ears at the December 2008 VA audiological examination. Therefore, the evidence shows that the Veteran had a bilateral ear hearing loss disability. Accordingly, the first element of service connection-evidence of a current disability-is met.

In a September 2007 statement and during the December 2008 VA examination, the Veteran contended that his hearing was damaged when he served in Germany, refueling helicopters. In the February 2009 substantive appeal (VA Form 9), the Veteran asserted that he was exposed to loud noise when he worked on the flight line on active duty. He also reported that he was exposed to loud vehicle noise, small arms fire, and machine gun fire. The Veteran also made similar statements in a March 2009 statement through his representative. 

A review of the Veteran's service treatment records revealed no in-service complaints, diagnosis, treatment, injury or events related to the ears or hearing loss. 

A veteran who served after December 31, 1946, is presumed to be in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service. Only such conditions as are recorded in examination reports are to be considered as noted. 38 C.F.R. § 3.304(b). 

If a preexisting disorder is noted upon entry into service, a veteran cannot bring a claim for service incurrence for that disorder, but a veteran may bring a claim for service-connected aggravation of that disorder. Paulson v. Brown, 7 Vet. App. 466, 468 (1995). In this type of case, the provisions of 38 U.S.C. § 1153 and 38 C.F.R. § 3.306 apply. Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994). If a presumption of aggravation under section 1153 arises due to an increase in a disability in service, the burden shifts to the government to show a lack of aggravation by establishing by clear and unmistakable evidence "that the increase in disability is due to the natural progress of the disease." 38 U.S.C. § 1153; 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417; Wagner, 370 F.3d at 1096.

The Veteran's February 1969 entrance examination revealed a normal clinical evaluation for ears. However, the Veteran was assigned a "2" rating assessing hearing under the PULHES profile system, indicating some impairment to the Veteran's hearing at entrance to the military. See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) (observing that the "PULHES" profile reflects the overall physical and psychiatric condition of the veteran's capacity and stamina ("P"); upper extremities ("U"); lower extremities ("L"); hearing ("H"); eyes ("E") and psychiatric condition ("S"); assessed on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service)). In the Report of Medical History accompanying the examination, the Veteran denied any "ear, nose, or throat trouble" and "hearing loss." However, the medical professional noted "mild hearing loss" under summary of defects and diagnosis. The audiological examination showed that the Veteran's puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
-5 (5)
10 (20)
/
5 (10)
LEFT
15 (30)
5 (15)
25 (35)
/
15 (20)

It is unclear whether such thresholds were recorded in using American Standards Association (ASA) units or International Standards Organization-American National Standards Institute (ISO-ANSI) units, the Board will consider the recorded metrics under both standards, relying on the unit measurements most favorable to the Veteran's appeal. Thus, the Board has converted the ASA standards into ISO standards, as reflected in the parentheses above.

While some hearing impairment is demonstrated at service entrance, noted by the medical professional, and reflected with a "2" rating under the "H" in PULHES, the Veteran's hearing impairment at the time was not at a severity to qualify as a hearing loss disability for VA purposes. 38 C.F.R. § 3.385. Regardless, there is not probative and competent evidence that the Veteran's hearing loss was aggravated by service. As discussed below in greater detail, a VA examiner in August 2017 compared the Veteran's puretone thresholds at service entrance and separation and found no significant threshold shifts and normal hearing during service.

The Veteran's December 1971 service separation examination revealed a normal clinical evaluation for ears. The audiological examination showed that the Veteran's puretone thresholds, in decibels, were as follows:



HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
0
5
LEFT
0
5
0
15
20

The Veteran's service treatment records show that he did not have a hearing loss disability for VA purposes during his time in service. 38 C.F.R. § 3.385.

While the Veteran contended that he was exposed to acoustic trauma in service when he refueled helicopters, his Certificate of Release or Discharge From Active Duty (DD-214) reflects that his military occupational specialty (MOS) was water supply specialist. During the December 2008 VA examination, the Veteran reported that he worked as a water purification specialist from 1969 until he went to Germany and was re-assigned to an aviation battalion as a mail clerk and helicopter refueling for about six to eight months. He added that the helicopter engines were often in operation when he refueled the aircraft. The Veteran also reported post-service occupational noise exposure as a mechanic from 1972 to 1982 when he was exposed to engines and power tools. Further, the Veteran reported riding a motorcycle for several years but stated that the motorcycle was a Honda and that it did not make loud noise like Harley motorcycles.

A review of the record reveals that the Veteran first sought treatment for hearing loss in December 2001, which is almost 30 years following service discharge. A history of noise exposure was noted including military; occupational (lawnmower repair); and recreational (hunting, power tools, and chain saws). A June 2002 VA medical record reflects that the Veteran was seen for a hearing aid fitting and was noted to have been a motorcycle rider. He was advised against riding his motorcycle while wearing hearing aids by the medical professional. The Veteran responded that he relied on his motorcycle for transportation and therefore hearing aids were not an option for him at the time. 
Given the lack of complaints or symptoms of hearing loss in service and the Veteran's initial complaint of hearing loss approximately three decades years after separation from service, as reflected in VA medical records, the Board finds that the preponderance of the evidence is against a finding that sensorineural hearing loss manifested within one year following his active duty discharge in January 1971. 38 U.S.C. §§ 1110, 1112 (2012); 38 C.F.R. §§ 3.307, 3.309. Accordingly, bilateral hearing loss was not shown during service and there is no evidence of any continuity of related symptomatology after service. 

Nonetheless, the Board has considered whether the Veteran's current hearing loss is etiologically related to his military service, to include his exposure to acoustic trauma from refueling helicopters. The claims file includes many VA medical records that discuss the treatment and diagnosis of the Veteran's bilateral hearing loss, but not its etiology or relationship to his military service. However, the claims file does contain opinions regarding the etiology of the disorder from two VA examiners, licensed audiologists, which weigh against the Veteran's claim.

The December 2008 VA examiner opined that the Veteran's hearing loss was not a result of military noise exposure. She explained that military records provided evidence of normal hearing at enlistment and separation and that the record showed no complaint of ear or hearing problems during military service. She added that the first audiometric evidence of hearing loss was noted in 2001 when the Veteran was first seen for hearing screening, 29 years after military service. 

An addendum VA medical opinion was provided in August 2017. The VA examiner, a licensed audiologist, opined that it was less likely than not that the Veteran's hearing loss is related to his active duty service time. She provided the rationale that a comparison between active duty enlistment and separation audiograms revealed no significant threshold shifts and normal hearing during service. Further, she added in reference to the Veteran's helicopter engine noise exposure, the Institute of Medicine (IOM) stated that it is impossible to know who will show or not show noise injury with exposure and that one cannot assume that just because they were exposed to hazardous noise that they will develop a noise injury. The examiner noted the IOM also stated that delayed onset hearing loss due to previous noise exposure is unlikely to occur.

The December 2008 VA examination report August 2017 addendum VA medical opinions provide competent and probative evidence that weigh against the Veteran's claim because the VA examiners collectively reviewed the claims file, interviewed the Veteran, performed an appropriate audiological examination, and provided medical opinions supported by well-reasoned rationale. Monzingo, 26 Vet. App. at 105-06.

The appellant and the Veteran have attempted to establish a nexus through their own lay assertions that bilateral hearing loss was related to the Veteran's in-service exposure to noise hazards; however, they are not competent to offer opinions as to the etiology of the hearing disorder. See Jandreau, 492 F.3d 1372, 1377 n.4; Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). Hearing loss requires specialized training for determinations as to diagnosis and causation, and is therefore, not susceptible to lay opinions on etiology. The appellant and Veteran are not competent to render such a nexus opinion or attempt to present lay assertions to establish a nexus between the diagnosis and service. The Board has considered objective medical evidence which showed that he did not have hearing loss until decades after service. Further, the Veteran was exposed to years of post-service acoustic trauma, including his occupation as a mechanic, motorcycle riding, shooting, and power tool use.

Absent competent, credible, and probative evidence of a nexus between bilateral hearing loss and the Veteran's service, to include exposure to helicopter noise, the Board finds that his bilateral hearing loss was not incurred in-service and is not otherwise related to active service. See 38 U.S.C. § 5107(a); Skoczen, 564 F.3d at 1323-29; Fagan, 573 F.3d at 1286. Accordingly, service connection for a bilateral hearing loss disability is not warranted.

The preponderance of the evidence is against the claim of service connection for bilateral hearing loss, the benefit-of-the-doubt doctrine is not for application, and the claim is denied. 38 U.S.C. § 5107; 38 C.F.R. §§ 3.102; Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include depressive disorder and mood disorder, is denied.

Entitlement to service connection for a bilateral hearing loss disability is denied.




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


